DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 17 May 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-6 and 10-14 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-6 and 10-14 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A pressure vessel system … comprising: an extraction line … the extraction line has a connection point; a pressure reducing device along the extraction line … a connection line … an anode space of a fuel cell stack … a second connection line that leads to an extraction or supply device, wherein the connection point of the extraction line comprises a first coupling part of a quick coupling, a second coupling part of the quick coupling arranged on the connection line connects to the first coupling part, 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1.  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 2,800,343 (Ulrich), which discloses a separable coupling. 
2.) U.S. Patent No. 9404,620 (Cohen), which discloses reducing pressure spikes during hydrogen dispensing. 
3.) U.S. Patent No. 9,586,806 (Mathison), which discloses a hydrogen fuel dispenser. 
4.) U.S. Patent No. 9,863,583 (Youlio et al.), which discloses a hydrogen dispensing unit. 
5.) U.S. Patent No. 10,550,947 (Koyama), which discloses a block valve for a container. 
6.) U.S. Patent Application Publication No. 2002/0170617 (Veenstra et al.), which discloses a double block and bleed fuel line. 
7.) U.S. Patent Application Publication No. 2004/0061089 (Payne), which discloses a quick coupler adapter. 
8.) U.S. Patent Application Publication No. 2008/0105310 (Ogami et al.), which discloses a valve assembly for a gas container. 
9.) U.S. Patent Application Publication No. 2010/0193529 (van der Maas et al.), which discloses a gas bottle with quick connect couplings.  
10.) U.S. Patent Application Publication No. 2011/0120297 (Bitter et al.), which discloses a hydraulic circuit. 
11.) U.S. Patent Application Publication No. 2013/0032221 (Breuer et al.), which discloses a thermal pressure relief device. 
12.) U.S. Patent Application Publication No. 2013/0288160 (Kurre et al.), which discloses a fuel cell system. 
13.) U.S. Patent Application Publication No. 2015/0107369 (Downie), which discloses a pressure reduction device. 
14.) U.S. Patent Application Publication No. 2015/0107679 (Downie), which discloses a pressure reduction device. 
15.) U.S. Patent Application Publication No. 2017/0314739 (Rieker), which discloses a gas supply system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753